Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 21 and 22, which were rejected under 35 USC 103, have been canceled.
Independent claim 1 has been recites “wherein the first CSI is a long-term CSI, the first CSI including information on estimated signal-to-noise ratios (SNRs) for wireless channels from the target transmission points to the terminal and information on interference-to-noise ratios (INRs) for the wireless channels, the information on the INRs being estimated by the terminal using a specific resource allocated by the base station, the specific resource being a resource that the target transmission points do not use for transmission.”  Independent claims 10 and 18 recite similar limitations.
Nishio et al. (US 2014/0177601) relates to system related to a terminal which receives reference signals from a plurality of transmission points and reports measurement values corresponding to the received reference signals to a base station.  Nishio teaches receiving, from a base station, information of target transmission points targeted for a report of first channel state information (CSI) among the plurality of transmission points (“In FIG. 8, in step (hereinafter, referred to as "ST") 101, macro base station 100 indicates the CSI-RS candidate list (CCL) set in control section 101 to terminal 300. The CSI-RS candidate list includes configurations corresponding to the transmission points (that is, corresponding to CSI-RS candidates) in the cell (macro cell) of macro base station 100. As an identifier of each CSI-RS candidate, for example, a CSI-RS candidate number (or CSI-RS configuration ID) is given. For example, in FIG. 8, CSI-RS candidate numbers 1 to 6 (CSI-RS 1 to CSI-RS 6) are included in the CSI-RS candidate list” – See [0079]; See also Fig. 8).  The UE receives information of target transmission points for a report of CSI.
Nishio also teaches receiving a first CSI-reference signal (CSI-RS) from the target transmission points (“Measuring section 303 of terminal 300 performs the RSRP measurement using the CSI-RS on the basis of the CSI-RS candidate list indicated in ST101 and the measurement method of the reception power indicated from macro base station 100. That is, in FIG. 8, measuring section 303 measures RSRPs for six types of CSI-RSs (that is, six transmission points) on the basis of the CSI-RS configurations of CSI-RS 1 to CSI-RS 6 indicated in the CSI-RS candidate list” – See [0087]).  The UE receives a first CSI-RS from the six target transmission points.
Nishio further teaches transmitting the first CSI determined based on the first CSI-RS to the base station (“In ST102, terminal 300 reports (transmits) to macro base station 100 information relating to at least one CSI-RS candidate (that is, transmission point) corresponding to the RSRP that satisfies the reporting condition among the plurality of CSI-RS candidates indicated in the CSI-RS candidate list. Specifically, terminal 300 reports to macro base station 100 CSI-RS candidate numbers (CSI-RS 1 and CSI-RS 2 in FIG. 8) that satisfy the reporting condition and the measurement results (value 1 and value 2 in FIG. 8) of the CSI-RSs that satisfy the reporting condition” – See [0088]).  The UE transmits the first CSI to the base station.
Nishio does not teach that “the first CSI is a long-term CSI, the first CSI including information on estimated signal-to-noise ratios (SNRs) for wireless channels from the target transmission points to the terminal and information on interference-to-noise ratios (INRs) for the wireless channels, the information on the INRs being estimated by the terminal using a specific resource allocated by the base station, the specific resource being a resource that the target transmission points do not use for transmission.”
Frenne et al. (US 2021/0168641) teaches a method of performing measurements at a terminal wherein the measuring radio device uses measurement reports for indicating a preferred transmission characteristic for link adaptation (See Frenne, [0018]).  Frenne teaches receiving, from the base station, information on a requirement, where one or more transmission parameters for achieving the requirement are included in a CSI report (“A target value may be indicated by control signaling, e.g. physical layer signaling (e.g., in a DCI scheduling the data signaling) and/or higher-layer signaling” – See [0021]; “For CSI feedback in LTE and NR, an implicit CSI mechanism is adopted, wherein a UE recommends a transmission configuration for the measured channel from the transmit antennas to the receive antennas at the UE. The CSI feedback is provided to reach a block error (BLER) rate target such as 10%, that is either specified (fixed) or configured to the UE by the network” – See [0031]; “The granularity of the CSI feedback, which is a closed loop feedback from the UE to the network, is rather coarse, roughly in steps of 2 dB receive SINR. Typically, a network is additionally using an open loop link adaptation (OLLA), where the reported CQI is adjusted into a corrected value in order to meet the desired target bit rate or transport block error rate. The adjustment is made based on CSI feedback history. The output from this algorithm is then used to adjust and determine the modulation and coding scheme (MCS) for the scheduled PDSCH signaling” – See [0036]).  The UE receives a target BLER value and target bit rate (information on a requirement, information on a requirement including a target BLER and target throughput) from the base station, and the CSI includes parameters for reaching/achieving the target performance value.  Frenne does not teach that “the first CSI is a long-term CSI, the first CSI including information on estimated signal-to-noise ratios (SNRs) for wireless channels from the target transmission points to the terminal and information on interference-to-noise ratios (INRs) for the wireless channels, the information on the INRs being estimated by the terminal using a specific resource allocated by the base station, the specific resource being a resource that the target transmission points do not use for transmission.”
Jeon et al. (US 2019/0260459) teaches a first CSI that includes a long-term CSI report that comprising INR (interference-to-noise) values (“The channel estimator 510 obtains a long-term channel estimate 512 and a short-term channel estimate 514 using channel feedback received from the terminals” – See [0077]; “The terminal feeds back CQI (e.g., signal to interference noise ratio (SINR)) information extracted by averaging the group-specific CSI-RSs to the base station, thereby providing information required for long-term scheduling” – See [0101]; “the serving cell, which is assigned a corresponding RE from the central station, may mute an RE allocated for the neighboring cell, thereby allowing a terminal to perform measurement without interference. Further, an interference measurement resource (IMR) may be further utilized in order to identify long-term channel covariance corresponding to an interference and noise ratio (INR)” – See [0170]).  The CSI is a long-term CSI which includes INR information of an interference measurement resource (second resource), where muting is performed on the interference measurement resource (i.e., the target transmission points do not use the resource for transmission).  Jeon does not teach that the long-term CSI includes SNRs (signal-to-noise ratios) for wireless channels from the target transmission points to the terminal.  Furthermore, Jeon teaches that the long-term CSI is used by the base station to reconstruct long-term channel covariance of the serving cell and an interfering cell (See Fig. 10, steps 1007 and 1013).  In contrast, the claimed invention transmits information on first transmission points determined based on the long-term CSI to the terminal.  In other words, the base station uses the long-term CSI received from the terminal to determine a set of transmission points that are used for a second CSI-RS.  This feature is absent from Jeon.
These limitations in combination with the other limitations of the independent claims are not taught in the prior art.  Accordingly, claims 1, 3-10 and 12-20 are allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott M Sciacca whose telephone number is (571)270-1919. The examiner can normally be reached Monday thru Friday, 7:30 A.M. - 5:00 P.M. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on (571) 272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT M SCIACCA/               Primary Examiner, Art Unit 2478